DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 10, the language “… wherein the first and second body members comprise [[and]] an elastomeric material …” should be changed for clarity.
Claim 20 calls for “… ring-shaped body comprises a sufficiently lower durometer material configured to be pierced …” This phrase should be revised to specify that the material has a sufficiently low durometer, since it is not being compared with any other structure or material. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—



(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, Barry M. et al. (US 20040049165 A1). 
Regarding claim 1, Thompson discloses a suction collar for an electrosurgical device (¶ [0002], evacuation system that efficiently removes smoke, vapor, or plumes released by … cautery or other surgical techniques or instruments; ¶ [0063] FIGS. 3 and 4 depict an embodiment of the smoke evacuator 18 of the present invention; ¶ [0068], embodiment of the end effector 18 of the invention, as shown in FIG. 14), the suction collar comprising: 
a hollow, ring-shaped body (¶ [0068] FIGS. 13 and 14 depict another embodiment of the smoke evacuator of the present invention wherein the plenum 28 is formed by a substantially continuous wall; ¶ [0062] Whether the shape of vacuum head 18 is generally circular, generally oval or a different shape, in some embodiments, it will be noted that the plenum 28 provides for evacuation of generally gaseous material substantially around a complete 360 degree arc); 
configured to be releasably mounted to an electrosurgical device (¶ [0063], central access aperture 32; ¶ [0066] FIG. 7, and FIGS. 8-10, depict embodiments of the present invention wherein the walls of the plenum 28 defining the access opening or aperture; ¶ [0069], inside wall comprising an open facing 74); 
the hollow, ring-shaped body comprising one or more perforations defined thereon and providing a passageway from an exterior surface of the body to an interior 
a proximal end extending from the body (¶ [0059], generally tubular manifold-like handle 20; ¶ [0069], Each embodiment of the invention may include a generally enlarged internal plenum space adjacent to the manifold port or handle 20); 
the proximal end defining an outlet in fluid communication with the chamber of the body such that a pathway is defined extending between the one or more perforations on the body and the outlet of the proximal end (¶ [0059], flexible hose 16 coupled to a vacuum head 18 by a generally tubular manifold-like handle 20; ¶ [0061], The inner core 48 comprises an inner plenum supporting structure 48 that permits the flow of air and smoke into the plenum 28 while blocking the ingress of larger materials such as tissue or surgical materials); 
wherein the outlet is configured to be coupled to a vacuum source to thereby provide suction at the one or more perforations (¶ [0057], the terms "evacuator" … and like terms are intended to encompass a structure or structures into which gaseous or generally gaseous or particulate material … may be introduced or be drawn from when the structure is operably coupled to a source of low pressure or vacuum). 
To clarify, this rejection cites the embodiment of Fig. 14, which shows a hollow, ring-shaped body. Thompson discloses that the core plenum support may comprise a matrix of airflow shafts or channels and corresponding openings (¶ [0061]). The open facing 74 and core plenum support provide plural perforations and a passageway from an exterior surface of the body to an interior chamber of the body. 
Regarding the limitation of a hollow, ring-shaped body configured to be releasably mounted to an electrosurgical device, Thompson discloses a central opening in the plenum 28 (Fig. 14). Also, Thompson calls for using the smoke evacuator in combination with smoke-generating instruments (¶ [0002], lasers, sonic cutting and/or cautery); and describes an instrument that extends through the central opening (¶ [0068], The end 82 adapted to be coupled is provided with a sharpened, cannula-like member 84 for penetrating the wall of the plenum 28 as shown in FIG. 14). Therefore, Thompson’s smoke evacuator is capable of releasably mounting to an electrosurgical device. 

Regarding claims 2-10, Thompson discloses a suction collar wherein the hollow, ring-shaped body comprises: a first body member forming a first semi-circular half of the body; a second body member forming a second semi-circular half of the body complementary to the first semi-circular half of the body; and a central orifice formed by and substantially enclosed within the inner circumferences of the first and second body members (¶ [0071] FIGS. 17 and 18 depict an embodiment wherein a generally tubular vacuum head 18 comprises an internal plenum region adjacent to the manifold port or handle 20 and two plenum arms 90, 92. The two plenum arms 90, 92, which, as in FIGS. 17 and 18, may be two free arms, may be curled or curved to substantially surround a surgical site); 
wherein the central orifice is shaped and/or sized to receive a shaft portion of the electrosurgical device (¶ [0071], These embodiments may provide for the flexibility needed for various surgical procedures); 
wherein each of the first and second body members extend from the proximal end of the suction collar and each further comprises a distal end (FIGS. 17 and 18, the two plenum arms 90, 92 each comprise a distal end); 
wherein at least the distal ends of the first and second body members are configured to move independent of one another (¶ [0071], An advantage of this embodiment is that the plenum arms 90, 92 with their free end are flexible, whereby the head 18 is made more flexible so it may more easily assume and conform to the shape of the underlying tissue); 
wherein each of the first and second body members is configured to transition from a default state to a deformed state upon application of a force thereto and return to the default state upon removal of the compression force therefrom (¶ [0069], Note that, as in all the embodiments described herein, the malleable, skeletal stiffening member 70, which might be formed of nitinol or similar "memory" material, may be incorporated to facilitate re configuring this embodiment to, for example, the configuration shown in phantom); 
wherein, when in the default state, the first and second body members cooperatively form a substantially annular body and the distal ends are in alignment with one another, and, when in a deformed state, a distal end of at least one of the body members is misaligned relative to the corresponding distal end of the other body member (¶ [0071], The two plenum arms 90, 92, which, as in FIGS. 17 and 18, may be two free arms, may be curled or curved to substantially surround a surgical site); 
wherein the distal ends of the first and second body members are configured to separate from one another to thereby expose the central orifice for insertion of a shaft portion of an electrosurgical device (¶ [0071], The two plenum arms 90, 92, which, as in FIGS. 17 and 18, may be two free arms, may be curled or curved to substantially surround a surgical site); 
wherein the first and second body members comprise a flexible material (¶ [0071], the plenum arms 90, 92 with their free end are flexible); 
wherein the first and second body members comprise an elastomeric material or shape memory material (¶ [0069], malleable, skeletal stiffening member 70, which might be formed of nitinol or similar "memory" material). 
Thompson discloses several embodiments as cited above, which also read on features of claims 2-10. Since each of the embodiments may include a porous support matrix, they demonstrate the features of parent claim 1 along with the additional features of claims 2-10.   

Regarding claims 14-17, Thompson discloses a suction collar wherein the first and second body members further comprise a second set of perforations defined on inner circumferences of each of the first and second body members (¶ [0066], the walls of the plenum 28 defining the access opening or aperture is an open facing 74; ¶ [0071], two plenum arms 90, 92); 
each of the second set of perforations defined on the first body member provides a passageway from an exterior surface of the first body member to an interior chamber of the first body member; and each of the second set of perforations defined on the second body member provides a passageway from an exterior surface of the second body member to an interior chamber of the second body member (Fig. 10, plenum support 48 extends continuously through the body of plenum 28 and provides plural openings and channels at open facing 74 or bevel 76);  
the proximal end outlet is in fluid communication with the interior chambers of the first and second body members such that pathways are defined extending between the second set of perforations and the proximal end outlet (Fig. 10, plenum support 48 extends continuously through the body of plenum 28 and provides pathways that extend between at open facing 74 and handle 20); 
wherein, upon activation of the vacuum source, at least one of the perforations of the first and second sets of perforations is configured to provide suction at a surgical site for aspiration of at least one of steam, smoke, fluid, and debris during a treatment procedure with the electrosurgical device (¶ [0057], structures into which … aerosols, smoke or vapor, may be introduced or be drawn). 
Regarding the limitation of a second set of perforations, Thompson discloses that the open facing 74 forms an edge of a porous support matrix (¶ [0061], A reticulated open cell foam of a size between 5 and 25 pores per inch (ppi) …a plurality or matrix of airflow shafts or channels; ¶ [0066], FIG. 10 depicts an embodiment wherein … only the bevel 76 comprising the open facing portion of the plenum 28). Since the support matrix comprises a plurality of openings, it may be interpreted as containing first and second sets of perforations, intermixed or superimposed among each other. The claims do not specify the layout or geometry of the openings, beyond extending along inner circumferences of each of the first and second body members. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Barry M. et al. (US 20040049165 A1) in view of Schoolman; Arnold (US 5052411 A).
Regarding claims 11-13, 18 and 19, Thompson lacks perforations defined on a bottom surface of the first and second body members that apply vacuum to a patient's skin and stabilize the electrosurgical device. Schoolman discloses a shielding apparatus (col. 1, lines 10-20; col. 4, lines 20-42, The reference numeral 1 generally represents a vacuum barrier attachment removably secured to a surgical drill 2), comprising: 
a hollow, ring-shaped body configured to be releasably mounted to a surgical device (col. 4, lines 31-42, vacuum barrier attachment 1); 
the hollow, ring-shaped body comprising one or more perforations defined thereon (col. 5, lines 13-25, first set of suction apertures 23 … second set of suction apertures 24); 
the proximal end defining an outlet, wherein the outlet is configured to be coupled to a vacuum source (col. 4, lines 31-42, conduit assembly 7 flow connecting the vacuum source 6 to an interior of the primary barrier 5); 
wherein the body comprises a first set of perforations defined on a bottom surface thereof (col. 5, lines 13-25; A second set of suction apertures 24, generally ovate and curved in shape, are arranged in a circumferentially spaced matrix on the cylindrical inner surface 9 of the primary barrier 5); 
wherein: each of the first set of perforations defined on the body member provides a passageway from an exterior surface of the body member to an interior chamber of the body member (col. 5, lines 40-51, A collection bottle 28 … collect fluid between the primary barrier 5 and the vacuum source 6 to remove harmful substances drawn in through the suction apertures 23 and 24);  
wherein the proximal end outlet is in fluid communication with the interior chamber of the body member such that pathways are defined extending between the first set of perforations the proximal end outlet (col. 5, lines 40-51, A collection bottle 28 … collect fluid between the primary barrier 5 and the vacuum source 6 to remove harmful substances drawn in through the suction apertures 23 and 24); 
wherein the body member further comprises a second set of perforations defined on an inner circumference of the body (col. 5, lines 13-25, A first set of suction apertures 23, generally ovate and curved in shape, are arranged in a radially and circumferentially spaced matrix through the barrier surface 16); 
wherein, upon activation of the vacuum source, at least one of the perforations of the first and second sets of perforations is configured to provide suction at a surgical site for applying the vacuum to a patient's skin to thereby stabilize the surgical device in place (col. 6, lines 13-22, During use, the apertures 24 on the inner side of the ring 8 should allow virtually all gas and aerosols produced at the operative site to be drawn within the barrier 5); 
wherein, upon activation of the vacuum source, the one or more perforations defined on the hollow, ring-shaped body, is configured to provide suction at a surgical site at least one of aspiration of steam, smoke, fluid, or debris during a treatment procedure with the surgical device and application of the vacuum to a patient's skin to thereby stabilize the surgical device in place (col. 6, lines 13-22, During use, the apertures 24 on the inner side of the ring 8 should allow virtually all gas and aerosols produced at the operative site to be drawn within the barrier 5). 
Regarding the limitation of applying vacuum to a patient's skin to thereby stabilize the surgical device, Schoolman arranges suction apertures 24 on a bottom side of barrier surface 16 (col. 5, lines 13-25, Figs. 1, 3, second set of suction apertures 24) and applies vacuum through conduit assembly 7 (col. 4, lines 31-42). Therefore, the vacuum will be applied to the patient’s skin near the apertures 24, and will help to secure the device. 
A skilled artisan would have been able to modify Thompson with the bottom-facing apertures of Schoolman by arranging openings on the patient-facing side of Thompson’s circular body. One would be motivated to modify Thompson by defining perforations on a bottom surface of the body member as taught by of Schoolman to provide additional anchoring support or to capture particles and aerosols generated near the patient’s skin. Therefore, it would have been obvious to modify Thompson with the bottom surface perforations of Schoolman in order to further anchor the ring-shaped body and to more effectively capture aerosols. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Barry M. et al. (US 20040049165 A1) in view of Keeling; Gary (US 20140228801 A1).
Regarding claim 20, Thompson discloses a hollow, ring-shaped body comprising a low durometer material (¶ [0059], The walls form an outer skin of the plenum 28 and may be composed of a medical grade, pliable, substantially non-porous material … open-celled foams, urethane film, spun lace polyester, nonwoven polyurethane tape and the like);  
wherein the hollow, ring-shaped body comprises a sufficiently low durometer material configured to be pierced via a needle (¶ [0068], The end 82 adapted to be coupled is provided with a sharpened, cannula-like member 84 for penetrating the wall of the plenum 28 as shown in FIG. 14). 
Thompson is silent whether the body is configured to be pierced via a suturing needle and subsequently be sutured to a surgical site on a patient. Keeling discloses a suction device having a ring-shaped body comprising a sufficiently low durometer material configured to be pierced via a suturing needle and subsequently be sutured to a surgical site on a patient (¶ [0083], The distal ends may optionally be sutured to the skin of a patient to provide a closed system useful in fluid drainage from the body cavity being treated). 
Keeling secures a suction device to a patient’s skin with a conventional, well-known technique. One would be motivated to modify Thompson by configuring the body to be sutured as taught by Keeling to prevent undesired movement of the device, and also since Thompson calls for other approaches for fixing the position of the suction collar (¶ [0069], skeletal stiffening member 70, which might be formed of nitinol or similar "memory" material; ¶ [0082], vacuum head 18 … is detachably affixed to the skin … adhesive layer 44). Therefore, it would have been obvious to modify Thompson with the suturing of Keeling in order to securely fasten a suction collar to a patient. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gan; Philip	US 20130109924 A1
Babini; Carlos et al.	US 20170281255 A1
John, Thomas	US 20040122352 A1
Schklair, Peter A.	US 20050004535 A1
Falahee, Mark H.	US 20050054993 A1
Al-Shawi; Modher Ibrahim et al.	US 20180153637 A1
Schultz; Leonard S.	US 20120271253 A1
Vandenbelt, Rudy A.  et al.	US 20030079309 A1
Schultz; Leonard S.	US 20140058343 A1
Turner; Christopher et al.	US 20100330893 A1
Schoolman; Arnold et al.	US 5127411 A
Schifano; Michael	US 5015243 A
Wilk; Peter J.	US 5211639 A
Korenfeld; Michael S.	US 5941873 A
Hoover; Rocklin L.	US 5159921 A
Criddle; Ernest E.	US 4205668 A
Schultz; Leonard S. et al.	US 6942650 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781